Case 5:19-cv-05540-EJD Document 21 Filed 10/21/19 Page 1 of 2

Congress of the United States
Washington, BC 20510

October 18, 2019

Robert A. Kotick

Chief Executive Office
Activision Blizzard

3100 Ocean Park Boulevard
Santa Monica, California 90405

Dear Mr. Kotick:

We write to express our deep concern about Activision Blizzard’s decision to make player Ng
Wai Chung forfeit prize money and ban him from participating in tournaments for a year after he
voiced support for pro-democracy protests in Hong Kong. This decision is particularly
concerning in light of the Chinese government’s growing appetite for pressuring American
businesses to help stifle free speech.

Activision Blizzard benefits from China’s growing market for e-sports, along with an investment
from Tencent, one of China’s largest technology firms. As you and your company are no doubt
aware, the Chinese government uses the size and strength of its economy to suppress opinions
with which it disagrees. Last week alone, the Chinese government targeted Apple for hosting an
app to help peaceful demonstrators evade repression and the National Basketball Association
because one team’s general manager tweeted in support of Hong Kong protests.

Your company claims to stand by “one’s right to express individual thoughts and opinions,” yet
many of your own employees believe that Activision Blizzard’s decision to punish Mr. Chung
runs counter to those values. Because your company is such a pillar of the gaming industry, your
disappointing decision could have a chilling effect on gamers who seek to use their platform to
promote human rights and basic freedoms. Indeed, many gamers around the world have taken
notice of your company’s actions, understandably calling for boycotts of Activision Blizzard
gaming sites.

As China amplifies its campaign of intimidation, you and your company must decide whether to
look beyond the bottom line and promote American values—like freedom of speech and
thought—or to give in to Beijing’s demands in order to preserve market access. We urge you in
the strongest terms to reconsider your decision with respect to Mr. Chung. You have the
opportunity to reverse course. We urge you to take it.

Sincerely,

LL lv <
Ron Wyden Marco Rubio

United States SeMator United States Senator

 
Case 5:19-cv-05540-EJD Document 21 Filed 10/21/19 Page 2 of 2

 

 

Alexandria Ocasio-Cortez ike Gallagher
Member of Congress Member of Congress

LOPA PLZ.

Tom Malinowski
Member of Congress

 
